               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                             Plaintiff,             Case No. 18-CR-181-JPS

 v.

 QUADIR S. EL AMIN,
                                                                  ORDER
                             Defendant.


       On September 18, 2018, the grand jury returned an Indictment,

charging Defendant with four counts related to a bank robbery. (Docket #1).

Specifically, the government charged Defendant with (1) entering a bank

with intent to commit robbery in violation of 18 U.S.C. § 2113(a); (2) taking

by force, violence, or intimidation from bank employees money belonging

to the bank, in violation of 18 U.S.C. § 2113(a),(d); (3) knowingly using,

carrying, or brandishing a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii); and (4) knowingly

possessing a firearm despite having a prior felony conviction, in violation

of 18 U.S.C. § 922(g)(1) & 924(e). Id.

       On November 5, 2018, the parties filed a plea agreement in which

Defendant agreed to plead guilty to Counts Two (armed bank robbery) and

Four (unlawful possession of a firearm) of the Indictment. (Docket #11). The

parties appeared before Magistrate Judge David E. Jones on December 3,

2018 to conduct a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #14). Defendant entered a plea of guilty as to Counts

Two and Four of the Indictment. Id. After cautioning and examining
Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Jones determined that the guilty plea was knowing and

voluntary, and that the offenses charged were supported by an

independent factual basis containing each of the essential elements of the

offenses. (Docket #15).

       On December 6, 2018, Magistrate Jones filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s

pleas of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) Defendant be adjudicated guilty and have a sentence

imposed accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28

U.S.C. § 636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the

parties were advised that written objections to that recommendation, or any

part thereof, could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Jones’s recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge David E. Jones’s Report and

Recommendation (Docket #15) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 3rd day of January, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
